 
Exhibit 10.1
 
Execution Copy

 
EIGHTH AMENDMENT TO CREDIT AGREEMENT
 
THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is executed as of
the 24th day of August, 2012 (the “Eighth Amendment Effective Date”), by and
among EDGEN MURRAY CORPORATION, a Nevada corporation (the “US Borrower”), EDGEN
MURRAY CANADA INC., an Alberta corporation (the “Canadian Borrower”), EDGEN
MURRAY EUROPE LIMITED, a limited company incorporated under the laws of England
and Wales with registered number 01241058 (the “UK Borrower”), EDGEN MURRAY PTE.
LTD., an entity organized under the laws of Singapore (the “Singapore Borrower”,
and together with the US Borrower, the Canadian Borrower and the UK Borrower,
the “Borrowers”), the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as the
Administrative Agent, the US Collateral Agent and the Issuing Bank, JPMORGAN
CHASE BANK, N.A., TORONTO BRANCH, as the Canadian Administrative Agent and the
Canadian Collateral Agent, J.P. MORGAN EUROPE LIMITED, as the UK Administrative
Agent and the UK Collateral Agent, and THE HONG KONG AND SHANGHAI BANKING
CORPORATION LIMITED, as the Singapore Administrative Agent and the Singapore
Collateral Agent.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, certain affiliates of the Borrowers, the Lenders, the
Agents and the Issuing Bank are parties to that certain Credit Agreement dated
as of May 11, 2007 (as amended, supplemented and modified from time to time, the
“Credit Agreement;” unless otherwise defined herein, all capitalized terms used
herein which are defined in the Credit Agreement shall have the meaning given
such terms in the Credit Agreement), pursuant to which the Lenders provide
certain financing to the Borrowers in accordance with the terms and conditions
set forth therein; and
 
WHEREAS, the parties desire to amend the credit agreement in certain respects;
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.    Amendments to the Credit Agreement.  On the Eighth Amendment
Effective Date, subject to the receipt by the Administrative Agent of this
Amendment executed on behalf of each Borrower, each Agent and the Required
Lenders, the Credit Agreement shall be amended in the manner provided in this
Section 1.
 
1.1    Agency.  The first paragraph of Article VIII of the Credit Agreement is
amended to add to the end of such paragraph the following sentence: “Without
limiting the foregoing, each of the Lenders and each Issuing Bank hereby
irrevocably appoints J.P. Morgan Europe Limited to create, register, manage and
enforce the Collateral Documents governed by French law pursuant to article
2328-1 et seq. of the French civil code and in accordance with this Agreement
and the other Finance Documents."
 
1.2    French Inventory Pledge.   Section 5.14 of the Credit Agreement is
amended to add a new clause (f) thereto which shall read in full as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
“Notwithstanding the requirements of clauses (a), (b) or (c) of this Section
5.14, no Loan Party organized in France shall be required to grant Liens in
favor of the UK Collateral Agent in any of its Property consisting of Inventory
or any bill of lading or other document of title evidencing rights in or to
Inventory or shall be required to take any actions in furtherance of the same so
long as such Inventory consists of Inventory in transit from a vendor of such
Loan Party to a customer of such Loan Party or which is with a third party
processor for further processing prior to delivery to such customer (and which
has been shipped directly from such vendor to such processor and will be shipped
directly from such processor to such customer).  The Borrower Representative
will promptly (and in all events within 10 Business Days) notify the UK
Collateral Agent in the event any Loan Party organized in France ever acquires
Inventory or documents of title evidencing rights thereto (other than in transit
inventory or inventory held by  a third party processor as aforesaid) following
the acquisition of such Inventory and thereafter take all action required by
this Section 5.14 to grant, evidence and perfect Liens in and to such Inventory
and documents of title.”
 
SECTION 2.    Representations and Warranties.  In order to induce the Agents and
each Lender to enter into this Amendment, the Borrowers hereby jointly and
severally represent and warrant to the Agents and each Lender that:
 
2.1    Authorization, Enforceability.  The execution, delivery and performance
of this Amendment by each Borrower are within each Borrower’s organizational
powers and have been duly authorized by all necessary organizational actions
and, if required, actions by equity holders.  This Amendment has been duly
executed and delivered by each Borrower and constitutes a legal, valid and
binding obligation of such Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.    Miscellaneous.
 
3.1    Reaffirmation of Loan Documents; Extension of Liens.  Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended hereby, remain in full force and effect.  The Borrowers hereby
extend the Liens securing the Secured Obligations until the Secured Obligations
have been paid in full, and agree that the amendments herein contained shall in
no manner affect or impair the Secured Obligations or the Liens securing payment
and performance thereof, all of which are ratified and confirmed.
 
3.2    Counterparts.  This Amendment may be executed in counterparts, and all
parties need not execute the same counterpart; however, no party shall be bound
by this Amendment until this Amendment has been executed by each Borrower and
the Required Lenders at which time this Amendment shall be binding on,
enforceable against and inure to the benefit of the Loan Parties and all
Lenders.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3    COMPLETE AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES REGARDING
THE SUBJECT MATTER HEREOF.
 
3.4    Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of New York, but giving effect to federal laws applicable to
national banks.
 
[Signature Pages Follow]
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
 

THE BORROWERS:
EDGEN MURRAY CORPORATION
                   
By:
/s/ David L. Laxton, III     Name: David L. Laxton, III     Title: Chief
Financial Officer  

 
 

 
EDGEN MURRAY CANADA INC.
                   
By:
/s/ David L. Laxton, III     Name: David L. Laxton, III     Title: Chief
Financial Officer  

 
 

 
EDGEN MURRAY EUROPE LIMITED
                   
By:
/s/ Lynne Nelson     Name: Lynne Nelson     Title: Director  

 
 

 
EDGEN MURRAY PTE. LTD.
                   
By:
/s/ Lynne Nelson     Name: Lynne Nelson     Title: Director  

 
 
[Signature Page to eighth Amendment to Credit Agreement – Edgen Murray
Corporation]


 
 

--------------------------------------------------------------------------------

 
 
AGENTS/LENDERS:
JPMORGAN CHASE BANK, N.A., individually, as US Administrative Agent, US
Collateral Agent, a US Revolving Lender, Issuing Bank and Swingline Lender
                   
By:
/s/ Timothy J. Whitefoot     Name: Timothy J. Whitefoot     Title: Authorized
Officer  

 
 

 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, individually, as Canadian
Administrative Agent, Canadian Collateral Agent and a Canadian Revolving Lender
                   
By:
/s/ Agostino A. Marchetti     Name: Agostino A. Marchetti     Title: Senior Vice
President  

 
 

 
J.P. MORGAN EUROPE LIMITED, individually, as UK Administrative Agent and UK
Collateral Agent
                   
By:
/s/ Timothy Jacob     Name: Timothy Jacob     Title: Senior Vice President  

 
 

 
JPMORGAN CHASE BANK, N.A., LONDON BRANCH, individually, as a UK Revolving Lender
                   
By:
/s/ Timothy Jacob     Name: Timothy Jacob     Title: Senior Vice President  

 
 
[Signature Page to eighth Amendment to Credit Agreement – Edgen Murray
Corporation]


 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, N.A., as a US Revolving Lender
                   
By:
/s/ Rafael De Paoli     Name: Rafael De Paoli     Title: VP, Team Leader  

 
 

 
HSBC BANK PLC, as a UK Revolving Lender
                   
By:
/s/ Scott McClurg     Name: Scott McClurg     Title: Global Relationship Manager
 

 
 

 
HSBC BANK CANADA, as a Canadian Revolving Lender
                   
By:
/s/ Aditya Sapru     Name: Aditya Sapru     Title: Assistant Vice President  

 
 

 
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, as a Singapore Revolving
Lender, Singapore Administrative Agent and Singapore Collateral Agent
                   
By:
/s/ Patrick Kin Hock Yean     Name: Patrick Kin Hock Yean     Title: Senior Vice
President  

 


[Signature Page to eighth Amendment to Credit Agreement – Edgen Murray
Corporation]
 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO CAPITAL FINANCE, LLC, as a US Revolving Lender and a UK Revolving
Lender
                   
By:
/s/ Kevin S. Fong     Name: Kevin S. Fong     Title: Vice President  

 
 

 
WELLS FARGO FOOTHILL CANADA ULC, as a Canadian Revolving Lender
                   
By:
/s/ Domenic Cosentino     Name: Domenic Cosentino     Title: Vice President  

 
 
[Signature Page to eighth Amendment to Credit Agreement – Edgen Murray
Corporation]


 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a US Revolving Lender
                   
By:
/s/ Mark Porter     Name: Mark Porter     Title: Senior Vice President  

 
 

 
BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian
Revolving Lender
                   
By:
/s/ Medina Sales de Andrade     Name: Medina Sales de Andrade     Title: Vice
President  

 
 

 
BANK OF AMERICA, N.A. (acting through its London branch), as a UK Revolving
Lender
                   
By:
/s/ Mark Porter     Name: Mark Porter     Title: Senior Vice President  

 
 
[Signature Page to eighth Amendment to Credit Agreement – Edgen Murray
Corporation]